Order entered May 24, 1965 granting appellants’ *908motion for reargument and, upon reargument, adhering to the original decision and order dated April 9, 1965 denying appellants’ motion for an order declaring that the notice of claim served upon the Board of Education of the City of New York on August 29, 1963 shall be deemed a valid service upon the City of New York, and for a further order granting appellants leave to serve a supplemental summons and complaint so as to join the City of New York as a party defendant, unanimously modified on the law and the facts to reverse as to the infant appellant, Edgardo Correa, alone, and as so modified affirmed, without costs. (Torres v. Board of Educ. 13 A D 2d 948; Zivyak v. Board of Educ., 282 App. Div. 704.) The notice of claim filed on August 29, 1963 shall be deemed valid service of a notice of claim by the infant appellant, Edgardo Correa, upon the City of New York, and the infant appellant, Edgardo Correa, is granted leave to serve a supplemental summons and complaint upon both the Board of Education and the City of New York, if so advised. (Abbatemarco v. Town of Bookhaven, 26 A D 2d 664; La Fave v. Town of Franklin, 20 A D 2d 738.) Concur — Botein, P. J., Stevens, McNally, McGivern and Witmer, JJ.